Title: To Thomas Jefferson from Francis Vacher, 19 November 1822
From: Vacher, Francis
To: Jefferson, Thomas


Sir
Harsimus N.J.
19th. November 1822.
An application made to me, to call upon the “U. S.” for a large Sum of Continental money, in the possession of the Applicant, as well as the benefit of others, induces me to address you, that I may receive that proper information, as a guide for its payment; I need not appeal to that saved Instrument, farther then to recall your memory to its resolns:—, its causes, and its effects; And now its Consequences. That famous Declaration of Independence, Whereby an appeal was made to the omnipotent and also to earthly beings for the truth, appears to me to be Conclusive that the U.S. are in duty bound to discharge those debts which were made to “try men’s souls” Under every policy of sanction, I deem it Sir, necessary as well as dutiful, for the U.S. to redeem it’s credit and that no limitation under premature & unforeseen occasions could permit it’s delay. Your opinion Sir directed to me on this effect, will be most gratefully recieved and will unquestionably add another truth to the many great good and virtuous actions of your public as well as private lifeRespectfullyFrancis Vacher